

Exhibit 10.60
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


Amendment No. 1 To
Qualcomm Atheros Technology Ltd., Volume Purchase Agreement
This Amendment No. 1 to the Qualcomm Atheros Technology Ltd., Volume Purchase
Agreement (the “Amendment”) is entered into as of June 17, 2014 (the “Effective
Date”) by and between and Qualcomm Atheros Technology Ltd. (formerly Atheros
Technology Ltd., “QATL”), with principal business address at Belvedere Building,
69, Pitts Bay Road, Ground Floor, Pembroke, HM 08, Bermuda, and Aruba Networks,
Inc., (“Buyer”) with principal business address at 1344 Crossman Ave.,
Sunnyvale, CA 94089.
Whereas, QATL and Buyer entered into the Qualcomm Atheros Technology Ltd.,
Volume Purchase Agreement (“Agreement”) effective February 28, 2011, and
Whereas, the parties wish to amend the Agreement as set forth herein.
Therefore, the parties agree as follows:
1.Section 3.1 Delivery is hereby amended and restated in full as follows:
Components will be delivered FCA (Incoterms 2010), QATL’s’ designated factory
dock or distribution center dock. Buyer will pay all costs relating to
transportation, delivery, duties and insurance. [***] will provide QATL with
shipping instructions on its order and if it fails to do so, QATL will determine
the carrier and means of transportation and will ship the Components freight
collect. Buyer shall notify QATL in writing of any shortage in any shipment
within thirty (30) days after Buyer’s receipt of such shipment. All shipments
shall be directed to a Buyer operated receiving location.
2.    Section 9. [***];
3.    Section 12.9 is hereby amended and restated in full as follows:
12.9 Survival. The following provisions shall survive the termination of this
Agreement or the relationship between QATL and Buyer: Articles: 3.3 Title, 3.4
Exporter and Importer of Record; 4. Returns; 5. Prices; Payment; Taxes, 6.
Reservation of Rights; No License; markings, 8. Limited Warranty, 10. Limitation
of Liability, 11. Export Compliance and 12. General.
4.    Except as amended hereby, the Agreement shall remain unchanged and in full
force and effect.

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment by persons
duly authorized, to be effective as of the Effective Date above written.
QUALCOMM ATHEROS TECHNOLOGY LTD.
 
Aruba Networks, Inc.
 
 
 
/s/ James A. F. Watlington    
 
/s/ Joshua Cash
Authorized Signature
 
Authorized Signature
 
 
 
QCA Confidential
 
 
James A. F. Watlington    
 
Joshua Cash
Name
 
Name
 
 
 
Secretary    
 
Director, Commercial Counsel
Title    
 
Title    
 
 
 
18th June 2014
 
June 17, 2014
Date    
 
Date    
 
 
 


